DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming for priority for the foreign application priority date is 06/06/2018. Certified copy being received.
Specification
The disclosure is objected to because of the following informalities:
[0043, 0069] the operation transformation determination circuit should be 102 not 103.
Appropriate correction is required.

Claim Objections
Claim 2, 8 objected to because of the following informalities: 
Claim 2 and claim 8, line 4, “the maximum value, the minimum value” should be “a maximum value, a minimum value”.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 7, and 9, the term "a complicated function" and “smaller computation amount” in claim 1, 7, and 9 are a relative term which renders the claim indefinite.  The term "a complicated function" and “a smaller computation amount” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation extract a specific operation represented by a complicated function is unclear and indefinite because examiner cannot determine how complicated the specific operation has to be. And the limitation obtain an alternative function having a smaller computation amount is also unclear and indefinite because examiner cannot determine what is being comparing between the alternative function and the complicated function. 

Dependent claims 2-6 and 8 are rejected for inheriting the same deficiencies as the claims are depended on claim 1 and 7, respectively.

Regarding claim 2, 3, and 8, the term "an allowable range" in claim 2, 3, and 8 are a relative term which renders the claim indefinite.  The term "an allowable range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation comparing an error between the approximation express and the complicated function is unclear and indefinite because examiner cannot determine what the allowable range for the error is.

Regarding claim 2-4, and 8, the Examiner is unable to map the claimed operations with those disclosed in the specification, rendering the claims unclear and indefinite. Examiner is unable to find support for claim 2-4, and 8, “substitute the approximation expression with the alternative function” such lack of correspondence with the instant specification renders the claims indefinite. The specification [0070] discloses “the substitution circuit 104 substitute the complicated function … with the linear approximation”. Also shown in figure 7 at s14 as well as [0082], figure 8 step 108.

Regarding claim 5, recites the limitation "the final output" in claim 5, line 9.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 6, recites the limitation "the maximum value, the minimum value, and the distribution frequency" in claim 6, line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear and indefinite for the term “distribution frequency” because examiner cannot determine if it is the most frequency distribution of the input and output data or the least frequency distribution of the input and output of data.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2-4 recites "substitute the approximation expression with the alternative function". However, paragraph [0070] discloses “the substitute circuit 104 substitute the complicated function … with the linear approximation”. Also shown in figure 7 at s14 as well as paragraph [0080], figure 8 step 108.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, it recites an arithmetic apparatus to extract a transcendental function, obtain an alternative function and substitute the alternative function with the transcendental function. 
Under Prong One of Step 2A of the 2019 PEG, claim 1 recites limitation to obtain an alternative function having a smaller computation amount than the complicated function and substitute the alternative function with the specific operation. Such limitations cover mathematical concept, as to obtain the alternative function and compare the computation amount of the alternative function with the complicated function is merely performing simpler 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a memory, a processor to acquire input data and output data and extract specific operation. However, a memory and a processor are recited at a high level of generality, i.e. as generic computer element performing generic computer functions such as decoding the instructions using a decoder for extracting a specific operation. Acquire input and output data is amount to merely data gathering, which is a form of insignificant extra solution activity. Such elements fails to provide a meaningful limitation on the claimed steps and amount to no more than mere instructions to apply the exception using generic computer components. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed respect to step 2A Prong Two, the additional element in the claim amount no more than mere instructions to apply the exception using a generic computing elements. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic elements cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The acquire input data and output data are considered to be extra-solution activity in the field. Court decision cited in MPEP 2106.05(d)(II)(iv), indicates that storing and retrieving information in memory are well-understood, routine, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.
Regarding claim 7 and 9, recite a method and a product, respectively, that corresponding with claim 1. Thus the same analysis that used to reject claim 1 can apply to reject claim 7 and 9.
Regarding claim 2-6, and 8, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1 and 7, respectively, but 
Claim 2-3, 5-6 and 8 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
 Claim 4 recites a corresponding table include information of the input data and the approximation expression. However, this limitation is also a form of insignificant extra solution activity. Such elements fails to provide a meaningful limitation on the claimed steps and amount to no more than mere instructions to apply the exception using generic computer components. For step 2B, Court decision cited in MPEP 2106.05(d)(II)(iv), indicates that storing and retrieving information in memory are well-understood, routine, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (US 20040215676) hereinafter Tang.

Regarding claim 1, Tang teaches an arithmetic processing apparatus (figure 2, 102 the compilation system) comprising: 
a memory (figure 2, storage device 222); and 
figure 2, processor 206) coupled to the memory (figure 2, the processor 206 coupled by a interconnect 212 to storage device 222) and configured to: 
acquire input data and output data in each of a plurality of operations using predetermined data for an information processing including the plurality of operations of a floating-point format to ([0018] the source code 110 includes a plurality of human readable instructions (e.g., if x>3, then y = log(x)), each instruction includes, input x, output y to represent each operation. Figure 1, source code 110 is transcendental floating point operation), 
extract a specific operation represented by a complicated function ([0039-0042], figure 4, determine if the current instruction is a transcendental floating point function, a specific operation is interpreted as a transcendental function, and a complicated function is interpreted to be function include, exp(x), sin(x), cos(x), log(x), tan(x)) including at least a transcendental function among the plurality of operations ([0020], when the compiler 106 encounters a transcendental floating point function (e.g., log(x)) in the source code 110…as explained, the source code 110 includes a plurality of human readable instructions (e.g., if x>3, then y = log(x)).  
obtain an alternative function having a smaller computation amount than the complicated function ([0039-0042], the integer-based function is interpreted as alternative function) in the extracted specific operation based on the input data ([0039]-[0042], the integer-based function 114 to perform one or more transcendental floating point operation based on the input of the transcendental operation, as shown in step 402 in figure 4. [0060] performing integer multiply and add to obtain the transcendental function is more efficient than typical floating point calculations by eliminate variable length shifting and explicit exponent calculation), and substitute the specific operation in the information processing with the ([0042],figure 4, block 412 determines if the operation is a transcendental floating-point operation, replace the transcendental operation with the associated integer-based function from the run-time library).

	Regarding claim 4, Tang teaches the claim invention as in the parent above, including the processor is configured to: 
hold in advance a correspondence table between information on the input data and an approximation expression ([0040] figure 4, block 402 constructs one or more the integer-based function 114 to perform one or more transcendental floating-point operations … Once constructed, the integer-based function are stored in a run time library block 404), 
Obtain the approximation expression corresponding to the complicated function from the correspondence table based on the input data, and substitute the obtained approximation expression with the alternative function ([0040-0043], figure 4 the compiler 106 determines if the current instruction is a transcendental floating point operation at block 412, if yes, the compiler 106 retrieves a corresponding integer-based function 114 from the run time library 112 and replaces the transcendental floating point operation with the integer-based function 114).

Regarding claim 5, Tang teaches the claim invention as in the parent above, including the processor is configured to: 
specify a transformable operation in which the input data and the output data fall within a predetermined range ([0053], 1/sqrt(2) <= Y <= sqrt(2)), among the plurality of operations( [0051-0053], figure 6 shows an example of integer-based log(x), the log(x) may be computed using the relationship log(x = log(2^n * Y), and the operation is transformable when Y is between 1/sqrt(2) and sqrt(2), and the operation log(x) is read from the source code 110, which includes plurality of operations as described in [0018]). 
[0052], figure 6, block 602, convert the floating point number into an internal fixed point representation), 
adjust input/output of an operation other than the transformable operation, among the plurality of operations ([0053] if Y >= sqrt(2), meaning that Y is output of the transformable range, then set n:= n+1; y = y/2 ) 
adjust the final output of the information processing ([0060], figure 6, the result of the integer-based log(x) function is converted to a floating-point result ), 
extract an operation that is the transformable operation and the complicated function, as the specific operation (figure 4, [0040-0043], the compiler 106 determines if the current instruction is a transcendental floating point operation).

Regarding claim 7 and 9, they are method and product claims, respectively, corresponding to the apparatus claim 1. Therefore, they are rejected for the same reasons as claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Arnold (US 8504954).

Regarding claim 2, Tang disclose the invention as in the parent claim above, including the processor is configured to:
obtain an approximation expression of the complicated function (Tang, [0039]-[0042], the integer-based function 114 to perform one or more transcendental floating point operation based on the input of the transcendental operation, as shown in step 402 in figure 4) and substitute the approximation expression with the complicated function when an error between the approximation expression and the complicated function falls within an allowable range (Tang, [0042], figure 4, block 414, replace the transcendental floating point operation with associated integer-based function from the run time library. Tang, [0048], |p/2*31-(A(1)Z + A(2)Z^2 + A(3)Z^3 + A(4)Z^4) <= abs_err, where abs_err is bounded by approximately 2^-31). 
Tang does not explicitly disclose approximating the complicated function based on 3 data points, maximum, minimum, and median. However, Arnold teaches a method to obtain an approximation expression of the transcendental function based on the maximum value, minimum value, and a median of the input data (Arnold, figure 14, column 11, line 21-27 approximate a non-linear function using linear approximation of 2 sub-interval, one beginning at one end point (x = 1, the minimum value),  and end at a (x = 1.5 the median value, the other beginning at a (x = 1.5) and end at the other ending point (x=2, the maximum value)). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Tang’s method for approximating the transcendental function to perform approximation using three points: minimum, maximum and median. This modification would have been obvious because as disclosed in Tang [0044] that a person of 

Regarding claim 6, Tang disclose the invention as in the parent claim above, including the processor is configured to specify an operation in which the input data and the output data fall within the predetermined range (Tang, [0053], 1/sqrt(2) <= Y <= sqrt(2)), as the transformable operation (Tang, [0051-0053], figure 6 shows an example of integer-based log(x), the log(x) may be computed using the relationship log(x) = log(2^n * Y), and the operation is transformable when Y is between 1/sqrt(2) and sqrt(2)). Tang does not explicitly disclose to compare the maximum, the minimum and the distribution frequency with the predetermined range. However, Arnold teaches a method to perform linear approximation of the transcendental function, Arnold, figure 14, column 11, line 21-27 approximate a non-linear function using linear approximation of 2 sub-interval, one beginning at one end point (x = 1, the minimum value), and end at a (x = 1.5 the median value, the other beginning at a (x = 1.5) and end at the other ending point (x=2, the maximum value)).
The same motivation that is used in claim 2 can be used in claim 6 as well.

Regarding claim 8, it recites a method claim that is corresponding to the apparatus of claim 2. Therefore, it is rejected under the same reasons as claim 2.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Arnold as applied to claim 2 above, and further in view of Ryan et al (US 20130346875) hereinafter Ryan.

Regarding claim 3, the combined system of Tang in view of Arnold discloses the invention as in the parent claim above, including the processor is configured to obtain an approximation expression of a transcendental function based on the maximum, the minimum, and the median and substitute the approximation express with the alternative function when an error between the approximation express and the complicated function falls within an allowable range, see rejection of claim 2. 
The combined system of Tang in view of Arnold does not explicitly teaches the method to use linear approximation using least square method. However, Ryan teaches an approach to obtain a linear approximation expression using least square method (Ryan, figure 9, [0067] an approach to approximate non linear function using linear segment, such linear segment using technique lease square fit).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention replace the linear approximation of the non-linear function using three term Taylor series as disclosed in the combined system of Tang in view of Arnold to the least square method as disclosed in Ryan. This modification would have been obvious because as disclosed in Arnold, column 13 line 17-23, the series expansion are permissible (e.g., median, linear-interpolation, Taylor, two term, three term, etc.) and the series approximated component can be designed in any fashion. Performing linear approximation are easier to compute and manipulate than higher order polynomials, implementation for the first order polynomial is more straight forward and less complex. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        571-272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183